Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
IDS filed on 1/25/21, 8/31/20, 3/19/20 are considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. US Patent Application Publication Number 2008/0077705, hereinafter Li.
Referring to claim 1, Li discloses a method for using inventory rules to identify devices of a computer network (abstract, figures 2 and 3), the method comprising: 
intercepting data traffic across one or more communication links of the computer network (page 2 [0003], traffic is intercepted for analyze, figure 4C, step 410); 
analyzing the intercepted data traffic to determine whether one or more of a plurality of inventory rules is satisfied by the intercepted data traffic (page 2 [0013], received packet is evaluated against classification rules), wherein each of the plurality of inventory rules comprises one or more conditions indicating the presence of a particular computer network device having a set of parameters (page 
identifying one or more devices of the computer network using one or more satisfied inventory rules (page 2 [0015][0016], destination device is identified). 
Referring to claim 2, Li discloses the method of claim 1, wherein each one of the plurality of inventory rules has a weighting factor value indicative of a priority of the application of a corresponding rule (page 3 [0021], rules associated with previously classified flows has higher priority). 
Referring to claim 3, Li discloses the method of claim 2, wherein the weighting factor value depends on previously identified devices (page 3 [0021], page 7 [0062], processing accordingly with previously classified flow). 
Referring to claim 4, Li discloses the method of claim 3, wherein analyzing the plurality of inventory rules to determine whether the one or more of the plurality of inventory rules is satisfied further comprises searching at least one of the header portion and the payload portion of the plurality of data packets for values matching values of corresponding parameters contained in the plurality of inventory rules (page 3 [0029], packet headers are evaluated against the classification rules which includes parameters such as source and destination ports). 
Referring to claim 5, Li discloses the method of claim 1, wherein the set of parameters includes at least one of: device identifier, device name, device model, device type, device security status, device manufacturer, protocol, one or more characteristics of the operating system installed on the corresponding device, one or more characteristics of the 
Referring to claim 6, Li discloses the method of claim 1, wherein the plurality of inventory rules includes at least: i) a vendor rule listing one or more network addresses associated with each of the plurality of devices; ii) an asset rule configured to search for digital signatures identifying one or more devices and one or more parameters associated therewith; iii) a protocol rule configured to search for digital signatures to identify one or more network protocols being used by the intercepted data traffic; and iv) a fingerprint rule configured to determine one or more device parameters using digital fingerprints (page 2 [0014], classification rules includes a destination ports which corresponds to  a vendor rule listing one or more network addresses associated with each of the plurality of devices).
Referring to claim 7, Li discloses the method of claim 2, wherein if a device parameter has been identified by at least two different inventory rules, the inventory rule having a largest weighting factor value is selected for device identification purposes (page 2 [0017], page 3 [0021], the rules most likely to match a received packet’s processing state information are evaluated before other rules; rules associated with previously classified flows are evaluated prior to other rules is viewed as the inventory rule having a largest weighting factor value.
Referring to claims 8-20, the claims encompass the same scope of the invention as that of the claims 1-7.   Therefore, claims 8-20 are rejected on the same ground as the claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Liang-che Alex Wang 
October 24, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447